Citation Nr: 0007157	
Decision Date: 03/16/00    Archive Date: 03/23/00

DOCKET NO.  98-15 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1978 to January 
1991.  Her appeal comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's claim.

2.  The veteran has mild muscle spasm in her low back, but 
her lumbar lordosis appears normal, her disc spaces are 
satisfactory, and there are no indications of spondylolysis 
or spondylolisthesis in her low back.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
lumbosacral strain have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that her back strain has worsened and 
that she should now be rated in excess of 20 percent.  In 
light of this contention, the Board finds her claim well 
grounded.  See Caffrey v. Brown, 6 Vet.App. 337, 381 (1994); 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992).  The 
Board is also satisfied that the record contains all relevant 
evidence necessary for an equitable disposition of this 
appeal, and that no further assistance to the veteran is 
required pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(1999).  In making its determination, the Board analyzes the 
extent to which a service-connected disability adversely 
affects the veteran's ability to function under the ordinary 
conditions of daily life, and bases the assigned rating, as 
far as practicable, on the average impairment of earning 
capacity in civil occupations.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 4.1, 4.10 (1999).  Although regulations 
require that the disability be viewed in relation to its 
whole recorded history, see 38 C.F.R. §§ 4.1, 4.2, 4.41 
(1999), where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet.App. 55 (1994). 
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (1999); see also 
DeLuca v. Brown, 8 Vet.App. 202 (1995) (holding that when a 
veteran is rated under a code that contemplates limitation of 
range of motion, 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, and any additional range of motion loss due to 
pain, weakened movement, excess fatigability, or 
incoordination must be noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45 (1999).

The RO service connected the veteran's lumbosacral strain in 
November 1991 and assigned a 10 percent evaluation under 
Diagnostic Code (DC) 5295.  She filed a claim for an 
increased rating in October 1996, and the RO increased her 
rating under DC 5295 to 20 percent, effective from the date 
of the claim.  Under DC 5295, a 20 percent rating is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
standing position.  A 40 percent rating is warranted for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, DC 
5295.

The veteran's low back disability may alternatively be rated 
based on limitation of motion.  Moderate limitation of motion 
of the lumbar spine is assigned a 20 percent rating.  Severe 
limitation of motion of the lumbar spine is assigned a 40 
percent disability rating.  38 C.F.R. § 4.71a, DC 5292.

Outpatient treatment notes from the VA Medical Center Bay 
Pines from between December 1994 and August 1997 show that 
the veteran did not have muscle spasm in her low spine.  Her 
range of motion of the low back was within normal limits.  
However, she was given a back brace for lifting at work and 
she was assessed with chronic back pain.

During a VA examination in November 1996, the veteran 
complained of low back pain with radiation down her right 
lower extremity.  She stated that the radiation and pain down 
the posterior aspect of her right lower extremity had been 
present for two or three years.  She also stated that her 
right lower extremity sometimes became numb and when that 
happened she had to shake it to make it move again.  On 
physical examination, she had no postural abnormalities or 
fixed deformities, and the musculature on her back was well 
developed.  The examiner noted some muscular spasm over the 
lumbar spine.  Moreover, her forward flexion was only 20 
degrees, and she stated that she had pain on flexion.  She 
could extend backward about 15 degrees.  Left and right 
lateral flexion were about 20 degrees.  Rotation to the right 
and left was about 10 degrees.  She stated that she felt a 
"pulling" across her lower back and right buttock on 
motion.  However, she was able to heel and toe walk.  
Sensation was equal and symmetric across several dermatomes 
of her lower extremities.  She had a patella tendon reflex on 
the right of +3/2, on the Achilles +3/2, on her left patellar 
reflex +2/2, and her left Achilles reflex was +2/2.  X-rays 
taken at the time of the examination showed no real bony 
abnormalities.  The intervertebral disc spaces were well 
maintained, and her lumbar lordosis was normal.  Despite the 
lateral flexion measurements of 20 degrees, the examiner 
stated that there did not appear to be a significant loss in 
lateral motion.  In fact, the examiner stated that the 
veteran's range of motion was fairly good, other than the 
pain on motion.  He reported that he could not elicit any 
true weakness.  The only asymmetrical findings were in her 
reflexes and her flip test.  The diagnosis was lumbar 
radiculopathy with mechanical low back pain.

Given the duration of the veteran's symptoms and the 
asymmetry of findings in her reflexes, the November 1996 
examiner ordered an MRI to be performed.  Subsequent to the 
MRI, he attached an addendum to the examination report.  The 
MRI confirmed minimal disc bulge at L3-L4 and at L4-L5.  
According to the examiner, the extent of functional 
limitation was really minimal, except during acute flare-ups 
of her back.  During acute flare-ups, she had some increased 
functional limitation; however, there was no overall 
significant functional limitation due to any weakness or 
fatigue, and when she had an acute flare-up of the low back 
pain there was only minimal functional limitation secondary 
to the pain.

The veteran was again examined by the VA in August 1997.  
According to the examination report, the veteran had a normal 
gait and she was able to walk on her heels and toes.  
However, she was unable to squat down to more than 50 percent 
of normal due to increased pain in her lower back with deep 
knee bends.  Her posture standing straight was normal and she 
did not have abnormal curvature of the spine.  She stated 
that she experienced increased pain in her lower back both 
with abduction and adduction of her arms against resistance 
and all motion of her back was painful.  The examiner 
diagnosed low back pain syndrome with a strong functional 
nonorganic component.  An X-ray of the veteran's spine taken 
in August 1997 again revealed that her lumbar lordosis 
appeared normal and the disc spaces were satisfactory.  There 
was no indication of spondylolysis or spondylolisthesis, and 
the examiner noted that the findings were comparable to the 
X-rays taken in November 1996.  His impression was a negative 
lumbosacral spine series.

In light of the clinical evidence, the Board concludes that 
the preponderance of evidence is against a rating in excess 
of 20 percent for lumbosacral strain.  The veteran has pain 
throughout motion, as contemplated by the 20 percent 
evaluation, which also contemplates her mild back spasms.  
Although the outpatient treatment notes from the VA Medical 
Center Bay Pines show that the veteran did not have muscle 
spasms, apparently she developed them, as demonstrated by the 
November 1997 VA examination report.  However, X-rays taken 
in November 1996 and August 1997 show that her lumbar 
lordosis is normal and she does not have spondylolysis or 
spondylolisthesis.  The examiners who looked at the X-rays in 
November 1996 and August 1997 stated that the veteran's back 
was essentially normal, although the Board notes that it is 
clear that the veteran has pain throughout motion.  Thus, 
although the veteran's lumbosacral strain warrants a 20 
percent disability evaluation, there has been no showing that 
her whole spine lists to the opposite side, that she has a 
positive Goldthwaite's sign, or that she has marked 
limitation of forward bending in standing position.  Rather, 
the examiner in December 1996 reported that her range of 
motion was fairly good, other than her reports of pain on 
motion.  Moreover, the X-rays of November 1996 and August 
1997 did not show osteo-arthritic changes in her spine, or 
narrowing or irregularity of joint space.  Her joint spaces 
were shown to be normal by the X-rays.  Thus, the clinical 
record is not indicative of a rating in excess of 20 percent 
for lumbosacral strain.

The VA examination in November 1996 demonstrated that the 
veteran had some limitation of motion, but as noted above, 
the functional loss has been specifically described as mild 
to moderate.  Because the limitation is not severe, the Board 
finds that a 20 percent rating for moderate limitation of 
motion appropriately reflects the veteran's functional loss 
under DC 5292.  Moreover, because the X-rays revealed that 
the veteran's intervertebral disc spaces are normal and there 
has been no diagnosis of intervertebral disc disease, a 
higher rating is also not warranted under DC 5293 for 
intervertebral disc syndrome.

In reaching this decision, the Board observes that there is 
no objective competent medical evidence of weakened movement, 
excess fatigability with use, or incoordination of the back 
which would indicate additional functional loss due to pain 
beyond the previously set forth ranges of motion.  For 
instance, although a November 1996 VA medical report 
indicated some limitation of motion, this limitation of 
motion considered pain and the examiner noted that the loss 
of function was mild to moderate.  Thus, the provisions of 38 
C.F.R. §§ 4.40 and 4.45 have been considered as mandated by 
DeLuca, supra, with a preponderance of the evidence being 
against an evaluation greater than 20 percent under DC 5292.

The Board is required to address the issue of entitlement to 
an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) 
only in cases where the issue is expressly raised by the 
claimant or the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
In this case, consideration of an extraschedular rating has 
not been expressly raised.  Further, the record before the 
Board does not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.




		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

